DETAILED ACTION
1.  Multiple Embodiments Acknowledgement
This application discloses the following embodiments:
Embodiment 1 – Reproductions 1.1 – 1.6
Embodiment 2 – Reproductions 2.1 – 2.6
Embodiment 3 – Reproductions 3.1 – 3.6
Embodiment 4 – Reproductions 4.1 – 4.6
Embodiment 5 – Reproductions 5.1 – 5.6
Embodiment 6 – Reproductions 6.1 – 6.6
Embodiment 7 – Reproductions 7.1 – 7.6
Embodiment 8 – Reproductions 8.1 – 8.6
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  
Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in 
2.  Foreign Priority Acknowledgement: No Certified Copy Submitted
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 20200120.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 35 U.S.C. 119(b). 
For proper submission of a certified copy, Applicant is advised of the following:
A copy of the certificate of registration is not acceptable as a certified copy.
A certified copy of a foreign patent application pursuant to 35 U.S.C. 119 may not be filed using EFS (See Legal Framework for EFS-WEB (06APRIL11)).
Action on Merits
3.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim is indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
The exact contour and appearance of the surface treatment applied to the various shaped interior portions seen within the top and bottom surfaces of each embodiment (Reproductions 1.5, 1.6, 2.5, 2.6, 3.5, 3.6, 4.5, 4.6, 5.5, 5.6, 6.5, 6.6, 7.5, 7.6, 8.5 & 8.6) is unclear (see Annotated Drawing Letter A).  It cannot be fully understood whether the the area is flat image on the surface or, if raised/depressed, which portions of the surface treatment are contoured and in which direction.  
Additionally, the circular interior surface (and all elements seen within it) seen on the bottom of each embodiment the claimed design (Reproductions 1.6, 2.6, 3.6, 4.6, 5.6, 6.6, 7.6 & 8.6) is indefinite and non-enabled as the exact depth and location of this surface cannot be fully understood (see Annotated Drawing Letter B).  It is unclear whether this surface exists on the same plane as the outer edge of the body portion or if the interior surface is on a different plane within the various depths of the article. The differing shading seen in the area relative to the outermost edge implies that it is a separate surface, however, none of the remaining views of the disclosure give any additional understanding as to how the two planes relate to one another. 
There is no way to understand the exact appearance of the noted features from the single top and bottom views in which they are presented. None of the views included in the disclosure provide a further understanding as to the appearance and contour of the surface treatment nor the exact depth of the bottom interior surface, and thus, these features are open to multiple interpretations and cannot be fully understood without resorting to conjecture. Applicant is advised that the clarification of these features/surfaces would likely constitute new matter. 

    PNG
    media_image1.png
    627
    980
    media_image1.png
    Greyscale


Attempt to clarify the exact contour and appearance of the surface treatment seen in each embodiment without the introduction of new matter, or altogether disclaim the indefinite and non-enabled area. 
Attempt to clarify the exact depth and location of the bottom interior surface seen in each embodiment  without the introduction of new matter, or altogether disclaim the indefinite and non-enabled area.
It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
	(a)(i) in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
4.  Replacement Drawing Sheets
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show 
 	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
5.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
6.  Conclusion
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
7.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/KELI L HILL/Primary Examiner, Art Unit 2922